Citation Nr: 9901259	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  98-00 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for arthritis of 
the hips has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to May 
1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Boise, Idaho Department of Veterans Affairs (VA) Regional 
Office (RO).

In a November 1997 statement, the veteran raised the issue of 
whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for arthritis of 
the back has been submitted.  In December 1997, the RO 
indicated that the veteran would have to submit new and 
material evidence.  The RO has not adjudicated the issue of 
whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for arthritis of 
the back has been submitted, even though additional VA 
treatment records have been submitted since the June 1995 
rating decision that denied service connection for arthritis 
of the back.  This matter is referred to the RO for 
appropriate action.


REMAND

In an unappealed June 1995 rating decision, service 
connection was denied for arthritis of the hips on the basis 
that the claim was not well grounded.  In January 1997, the 
veteran again filed a claim for service connection for a hip 
disorder.  In an August 1997 rating decision, service 
connection for a bilateral hip disorder was denied on a de 
novo basis.  The law grants a period of one year from the 
date of the notice of the result of the initial determination 
for the filing of a notice of disagreement; otherwise, that 
determination becomes final and may not be reopened unless 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 20.302(a) (1998).  Since there 
is a prior final determination on the issue of entitlement to 
service connection for arthritis of the hips, the issue is as 
stated on the title page.  Accordingly, the RO must determine 
whether there is new and material evidence for reopening the 
claim.  

In a January 1998 VA Form 9, the veteran requested a personal 
hearing before an RO hearing officer in connection with his 
claim.  See 38 C.F.R. § 20.700 (1998).  In March 1998, the 
veterans hearing was postponed due to surgery and was 
rescheduled for April 1998.  In April 1998, the veterans 
representative indicated that the veteran wanted the hearing 
rescheduled again because the veterans doctor, who had 
medical evidence, was out of the state until June 1998.  A 
notation in the claims file indicates that the RO would wait 
to hear from the veterans representative before rescheduling 
the hearing.  Although the veterans representative 
apparently has not contacted the RO about his hearing, the 
veteran has not withdrawn his request for a hearing before a 
hearing officer.

A hearing on appeal must be granted when a veteran expresses 
a desire for a hearing.  See Id.   Accordingly, he should be 
afforded due process and be given an opportunity to make 
arrangements to attend a scheduled hearing.


Thus, the case is remanded to the RO for the following:

1.  The RO should ask the veteran whether 
he still wants a hearing before a hearing 
officer.  A copy of the letter should be 
sent to the representative.  If the 
veteran wants a hearing, one should be 
scheduled.  The veteran should be advised 
as early as possible of the date and time 
of the scheduled hearing and further 
advised that he is free to present 
witnesses and/or to submit any additional 
relevant evidence at the time of his 
hearing.  All procedural steps taken to 
schedule such hearing and to notify the 
veteran should be documented in the 
claims file.

2.  The RO should then review the record 
and adjudicate the issue of whether new 
and material evidence sufficient to 
reopen a claim of entitlement to service 
connection for a bilateral hip disability 
has been submitted. If the claim is 
reopened the RO should readjudicate the 
claim based on all the evidence contained 
in the record. If the RO finds that the 
claim has not been reopened, the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case that summarizes the pertinent 
evidence; fully cites laws and 
regulations regarding the finality of 
unappealed rating decisions and 38 C.F.R. 
§ 3.156 (1998), and reflects detailed 
reasons and bases for the decision.  The 
veteran should then be afforded the 
applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
